Citation Nr: 0902206	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for numbness and 
tingling in the lower extremities and fingers, to include as 
secondary to herbicide exposure and service-connected 
bilateral knee disabilities.

3.  Entitlement to service connection for shrapnel embedded 
in the right knee.

4.  Entitlement to service connection for right ankle and 
bilateral foot disabilities, to include as secondary to 
service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for residuals of a left 
ankle injury and denied his claims for service connection for 
numbness and tingling of the bilateral lower extremities and 
fingers, shrapnel in the right knee, and right ankle and 
bilateral foot disabilities (claimed as fracture of the left 
foot, fracture of the right foot and ankle).  

In August 2008, the veteran testified before the undersigned 
and submitted additional evidence to the Board, accompanied 
by a waiver of RO consideration.  

The issue of service connection for right ankle and bilateral 
foot disabilities is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Rating decisions dated in February 1972 and August 1972 
denied service connection for residuals of a left ankle 
injury (then claimed as a left ankle fracture).  The veteran 
did not file a timely appeal of the either decision.

2.  Evidence received since the August 1972 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a left ankle injury.

3.  The first clinical evidence of numbness and tingling of 
the lower extremities and fingers is dated many years after 
the veteran's separation from service.  That condition is 
unrelated to his period of service or to any incident 
therein, including herbicide exposure and his service-
connected knee disabilities.

4.  The veteran did not serve in combat while on active duty.

5.  The preponderance of the evidence is against a finding 
that the metallic device detected in the veteran's right knee 
is due to shrapnel wounds incurred in Vietnam or any other 
aspect of the veteran's service. 


CONCLUSIONS OF LAW

1.  The August 1972 RO decision that denied service 
connection for residuals of a left ankle injury is final.  38 
U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for residuals of a left ankle 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2008); 38 C.F.R. § 
3.156 (2008).

3.  Service connection for numbness and tingling of the lower 
extremities and fingers is not warranted.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

4.  Service connection for shrapnel in the right knee is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the veteran's claim for residuals of injury to the 
left ankle had not been submitted.  The Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In decisions dated in February 1972 and August 1972, the RO 
denied the veteran's claim for service connection for 
residuals of a left ankle injury (then claimed as a left 
ankle fracture).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the August 1972 decision became final because the veteran did 
not file a timely appeal.

The claim of entitlement to service connection for residuals 
of a left ankle injury may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in March 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the last final 
decision consisted of the veteran's service medical records, 
which reflected recurrent treatment for left foot and knee 
pain.  However, those records, including the veteran's 
December 1971 separation examination, were negative for 
complaints or clinical findings specific to the left ankle.  
Other evidence considered by the RO in its August 1972 
decision included a July 1972 VA examination, in which the 
veteran reported that, along with left knee and foot 
problems, he had experienced "trouble" with his left ankle 
since basic training when he was required to do "a lot of 
walking."  However, on clinical evaluation, the VA examiner 
found no swelling, instability, reflex or sensory deficits, 
or other abnormalities associated with the left ankle.  Nor 
were any abnormalities detected on X-ray examination.  Based 
upon the VA examiners' report and the service medical 
records, the RO determined that there was no evidence that 
the veteran had injured his left ankle in service or that he 
currently suffered from residuals of a left ankle injury, and 
the claim was denied.

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.  

In support of his application to reopen his claim for service 
connection, the veteran has submitted post-service medical 
records showing ongoing treatment for degenerative arthritis 
and other bilateral knee problems, including a physician's 
recommendation that the veteran undergo total knee 
replacement surgery following a January 2008 at-work injury 
that exacerbated his preexisting left knee condition.  
Additional new evidence includes VA medical records 
reflecting complaints of pain, swelling, and coldness in the 
legs, ankles, and feet, and an August 2006 VA medical opinion 
in which the veteran was noted to have related his left ankle 
problems to an in-service incident in which he jumped out a 
vehicle and hit his left knee on a rock.  Significantly, 
however, neither the August 2006 VA medical examiner nor any 
of the veteran's other treating providers have found a 
relationship between any current left ankle complaints and 
the veteran's period of active service.  Other newly 
submitted evidence includes the report of a July 2007 VA 
joints examination that focused exclusively on the veteran's 
knees and did not indicate whether his left ankle complaints 
were etiologically related to his military service.  Further 
new evidence includes the veteran's own written statements 
and his June 2006 and August 2008 testimony before the RO and 
Board, respectively, indicating that he currently experiences 
pain, swelling, and "cold and hot sweats" in both ankles, 
which are worse on the left side than on the right, and that 
those symptoms are causally related to his service-connected 
bilaterally knee conditions.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
record reflects ongoing treatment for bilateral knee 
disabilities, there is no indication that those conditions, 
for which the veteran is already service connected, are 
related to his claimed left ankle disability.  Additionally, 
while the post-service medical records and an August 2006 VA 
opinion reflect a history of left ankle problems arising from 
service, nowhere does the record show that such a history was 
obtained from any other source besides the veteran.  That lay 
history is not transformed into competent evidence merely 
because it was transcribed by medical professionals.  LaShore 
v. Brown, 8 Vet App 406 (1995).  Thus the newly submitted 
post-service medical records and VA opinion do not relate to 
any unestablished facts necessary to substantiate the claim.  
Furthermore, that relationship being claimed by the veteran 
is cumulative of his statements at the time of the previous 
final denial.

Neither may the claim be reopened on the basis of the 
veteran's own written statements and testimony before the 
Board and RO.  These statements are new but not material.  As 
a layperson without ostensible medical expertise, the veteran 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While he can attest to his 
current symptoms of left ankle pain, swelling, and "cold and 
hot sweats," he lacks the medical competence to relate those 
symptoms to his period of active duty.  Additionally, the 
veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the RO in August 1972, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. The new evidence does not provide 
competent evidence of a nexus between the veteran's claimed 
residuals of a left ankle injury and his time in service.  
Therefore, the new evidence is not material.  Thus, the claim 
for service connection for residuals of a left ankle injury 
is not reopened and the benefits sought on appeal remain 
denied.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2008); 38 
C.F.R. § 3.303 (2008).

Service connection for some disorders, including arthritis 
and peripheral neuropathy, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008). 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

Here, the veteran contends that he is entitled to service 
connection for numbness and tingling of the bilateral lower 
extremities and fingers and embedded shrapnel in his right 
knee.  Those claims will be examined in turn.

Numbness and Tingling of the Bilateral Lower Extremities and 
Fingers

The veteran, in his initial claim for service connection, 
asserted that his tingling and numbness in his lower 
extremities and fingers arose from his exposure to Agent 
Orange in Vietnam.  In subsequent testimony before the Board, 
he advanced an alternate theory of service connection, 
claiming that this condition developed as a result of the 
bilateral knee disabilities for which he has been service 
connected since January 1972.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Moreover, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any veteran who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  In this case, the veteran's 
personnel records reveal that he served in Vietnam from 
December 1969 to November 1970, and that his decorations 
included the Vietnam Campaign Medal, the Vietnam Service 
Medal with three Bronze Service Stars, and the Army 
Commendation Medal with one Oak Leaf Cluster.  Thus, the 
veteran will be afforded the presumption of exposure to Agent 
Orange.  However, the condition for which he has claimed 
service connection (tingling and numbness in his lower 
extremities and fingers) has not been shown to have a 
positive association with exposure to herbicides.  Therefore 
presumptive service connection as secondary to exposure to 
Agent Orange is not warranted.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  Having ruled 
out presumptive service connection in the present case, the 
Board will now address the issues of secondary and direct 
service connection.  The evidence does not show that the 
veteran had peripheral neuropathy within one year following 
his last presumed exposure to herbicides such that 
presumptive service connection can be established.

The veteran's service medical records, including his December 
1971 separation examination, are negative for any complaints 
or clinical findings of numbness or tingling in the lower 
extremities and fingers.  The Board therefore finds that the 
weight of the evidence does not establish that the veteran 
had that condition during service.  38 C.F.R. § 3.303(b) 
(2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2008).

In his August 2008 testimony before the Board, the veteran 
conceded that his tingling and numbness in the lower 
extremities and fingers did not begin until after he was 
diagnosed and treated for colon cancer in October 2000.  
Indeed, the veteran's post-service medical records reflect 
that in January 2001, he complained of numbness in his right 
fourth and fifth digits and the medial aspect of his right 
hand that occurred after his right upper forearm was hooked 
up to an IV during treatment for colon cancer.  The veteran 
was assessed as having possible right ulnar neuropathy.  He 
was subsequently diagnosed with right cubital tunnel syndrome 
for which he underwent surgery (anterior subcutaneous 
transposition right ulnar nerve with Eaton fascial dermal 
flap) in May 2001.  The record thereafter reflects ongoing 
complaints of numbness and tingling in the lower extremities 
and fingers.  However, none of the veteran's treating 
providers have related those symptoms to his service-
connected knee disabilities or to any other aspect of his 
military service.  

In August 2006, a VA medical examiner reviewed the veteran's 
claims file, including his service medical records showing 
treatment for separate right and left knee injuries and his 
post-service medical records reflecting treatment for new 
injuries to the left knee with effusions, including a 
possible meniscal tear, diagnoses of mild medial compartment 
osteoarthritis, bilaterally, and diagnoses and treatment for 
right cubital tunnel syndrome and related symptoms.  On the 
basis of that evidence, the VA examiner determined that the 
numbness and tingling in the veteran's lower extremities and 
fingers were radicular in nature and less likely than not 
caused or aggravated by his service-connected knee conditions 
or any injury that occurred during his period of active 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the VA examiner, 
concluding that the veteran's tingling and numbness in the 
lower extremities and fingers were less likely than not 
related to his military service, including his service-
connected knee disabilities, is the most probative and 
persuasive evidence.  It was based on the examiner's thorough 
and detailed review of veteran's service and post-service 
medical records and other pertinent information in the claims 
folder.  Additionally, the examiner provided a adequate 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, the Board notes that 
the VA examiner's opinion is consistent with the veteran's 
post-service medical records, none of which indicates that 
his current complaints of tingling and numbness are military-
related.  Additionally, there are no other contrary competent 
medical opinions of record.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for 
tingling and numbness of the lower extremities and fingers.  
The competent evidence does not support a finding that it is 
at least as likely as not that there is a medical nexus 
between the veteran's complaints and his service-connected 
bilateral knee disabilities.  Indeed, the competent medical 
evidence weighs against a finding of a medical nexus, as the 
August 2006 VA examiner specifically found that it was less 
likely than not that those two conditions were causally 
related, and that opinion carries great probative weight.  
Accordingly, the Board finds that service connection for 
tingling and numbness of the lower extremities and fingers is 
not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  As 
noted above, the veteran does not contend, nor does the 
clinical evidence show, that his tingling and numbness of the 
lower extremities and fingers began prior to his colon cancer 
surgery, which took place in October 2000, more than 28 years 
after his separation from active service.  That weighs 
heavily against the veteran's claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
evidence of record establishing a nexus between the veteran's 
service and his tingling and numbness.  Thus, the Board finds 
that direct service connection is not warranted. Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  In addition, the 
evidence does not show that any organic disease of the 
nervous system manifested to a compensable degree within one 
year following the veteran's separation from service such 
that presumptive service connection may be granted.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the veteran's assertions that his 
tingling and numbness of the lower extremities and fingers 
are related to his period of active service, including to his 
exposure to herbicides in Vietnam and his service-connected 
bilateral knee disabilities.  Lay evidence is one type of 
evidence that the Board must consider when a veteran's claim 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2008).  The 
veteran is competent to testify as to the presence of post-
service tingling and numbness of the lower extremities and 
fingers, and his testimony in that regard is considered 
credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination that is medical in nature and is 
capable of lay observation).  However, to the extent that the 
veteran relates his currently diagnosed right cubital tunnel 
syndrome and related symptoms to service, his assertions are 
not probative.  As a lay person, the veteran is not competent 
to opine as to medical etiology or to render medical 
opinions. Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his current symptoms and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).  The competent medical evidence does not related any 
numbness or tingling in the fingers or lower extremities to 
the veteran's service, or to any exposure to herbicides.

In sum, the weight of the credible evidence demonstrates that 
the veteran's tingling and numbness of the lower extremities 
and fingers first manifested many years after his period of 
active service and are not related to his active service or 
to any incident therein, including his exposure to herbicides 
or his service-connected knee disabilities.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Shrapnel Embedded in the Right Knee

The Board acknowledges that in his initial claim for service 
connection, the veteran asserted that he had shrapnel 
embedded in both his right and left knees.  However, during 
August 2008 testimony before the Board, he clarified that he 
was only claiming service connection for shrapnel "behind 
the kneecap" of his right leg.  Therefore, the Board finds 
that this claim is most accurately framed as service 
connection for shrapnel in the right knee.

The veteran contends that shrapnel became embedded in his 
right knee during a "terrorist sniper attack" against a 
helicopter pad adjacent to his barracks in An Khe, Vietnam, 
which occurred in November 1970.  In the course of that 
attack, the veteran now maintains, enemy snipers fired on an 
ammunition dump and destroyed a line of Huey helicopters, 
triggering explosions and sending fragments of shrapnel "all 
over the place."  The veteran indicates that since his unit 
was called out of the barracks to defend the sector and that 
he incurred knee scrapes, it is likely that the shrapnel 
became embedded in his right knee during that time.  
Alternatively, the veteran asserts that the shrapnel may have 
entered his knee during a series of rocket attacks, which 
took place on an occasional basis while he was stationed at 
An Khe.  Although the veteran concedes that he did not seek 
medical treatment for his alleged shrapnel injuries in 
service, he contends that he is entitled to service 
connection under the presumption afforded to combat veterans.

For injuries alleged to have occurred in combat, 38 U.S.C.A. 
§ 1154(b) (West 2008) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2008).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran's service personnel records establish that he 
served in Vietnam and was awarded the Vietnam Service Medal 
with three Bronze Service Stars, the Vietnam Campaign Medal, 
and the Army Commendation Medal with one Oak Leaf Cluster.  
Those decorations, however, are not indicative of combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
do not apply and the Board must determine if service 
connection for embedded shrapnel in the right knee is 
warranted on a direct basis.

While the veteran's service medical records reflect treatment 
for multiple knee injuries, none of those involved shrapnel 
or other objects embedded in the knee.  His post-service 
medical records indicate that in January 2003, the veteran 
underwent Magnetic Resonance Imaging of the right knee, which 
revealed a metallic device lodged proximally in the anterior 
tibia.  The diagnostic impression was that the object was a 
"metallic screw or staple in the anterior tibia" left over 
from treatment for a "previous ligamentous tear."  While 
the veteran subsequently claimed that the embedded object was 
shrapnel incurred in combat, the record is negative for any 
clinical findings that support that theory.

There are no clinical records which reflect treatment for any 
embedded object in the right knee dated prior to January 
2003, approximately 32 years after the veteran's separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence of 
treatment for or complaints regarding shrapnel or other 
objects embedded in the veteran's right knee during his 
period of active service.  Moreover, while a metallic device 
was detected on MRI many years after the veteran's military 
discharge, none of his medical providers have related it to 
his service.  Accordingly, the Board finds that a VA 
examination is not required in this case because there is no 
objective evidence showing that there is any object embedded 
in the veteran's right knee that is related to an event, 
injury, or disease in service.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

There is no objective, probative evidence of record 
establishing a medical nexus or any relationship between 
military service and the metallic device embedded in the 
veteran's right knee.  Therefore, the Board finds that 
service connection is not warranted. 

The Board has considered the veteran's contention that the 
metallic device detected in his right knee is shrapnel that 
became embedded while he was serving in combat in Vietnam.  
However, the veteran's service personnel records do not 
establish that he engaged in combat with the enemy during his 
service.  However, even if the Board were to assume that the 
veteran served in combat and applied the provisions of 38 
U.S.C.A. § 1154(b), service connection would still not be 
warranted.  That is because the competent clinical evidence 
of record indicates that the object detected in the January 
2003 MRI was a "metallic screw or staple" left over from a 
"previous ligamentous tear," and therefore it is more 
likely than not that the object was embedded in the course of 
post-service medical treatment, rather than during combat.  
The evidence does not show that the veteran underwent any 
surgical knee treatment during service.

The Board notes that the veteran has already established 
service connection for disabilities of both knees.  
Therefore, any residuals of the surgical treatment of the 
knees due to service-connected disability would be considered 
a symptom of the service-connected disability.  Therefore, if 
the retained foreign body is related to the service-connected 
knee disability of the right knee, then it would be a 
service-connected residual of treatment for that service-
connected disability.  However, the Board finds that the 
evidence does not demonstrate that the veteran sustained a 
shrapnel wound of the right knee, which is the disability 
claimed.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
shrapnel embedded in the veteran's right knee, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the  
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, VA sent correspondence in January 2004, April 2004, 
March 2006, and November 2007, a rating decision in November 
2004, a statement of the case in November 2005, and a 
supplemental statement of the case in October 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  
Additionally, at the time of the prior final denial of the 
claim for service connection for residuals of a left ankle 
injury in August 1972, the Board informed the veteran that 
his claim was denied because he had failed to submit evidence 
demonstrating that he had injured his left ankle in service 
or that he currently suffered from a left ankle condition.  
This communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson,  19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson,  19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for residuals of a left ankle injury 
remains denied because new and material evidence has not been 
received to reopen the claim.

Service connection for numbness and tingling of the lower 
extremities and fingers is denied.

Service connection for shrapnel in the right knee is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran, in written 
statements and in testimony before the Board and the RO, 
contends that his right ankle and bilateral foot disabilities 
had their clinical onset during service.  Specifically, he 
maintains that he experienced swelling of the ankles and 
hairline fractures of both feet during basic training and 
that those conditions were exacerbated by bilateral knee 
injuries that he subsequently incurred in service.  

The veteran's service medical records show that in July 1969, 
he was treated for a sore left foot and fitted with a steel 
plate in his boot.  He then suffered separate injuries to his 
right and left lower extremities while playing football in 
February and August 1971, respectively, and was fitted with 
casts and placed on bed rest.  

The record thereafter shows that on VA examination in 
September 2004, the veteran described his in-service football 
injuries and indicated that for three months during his 
period of active duty, he had worn a cast on his right lower 
extremity that extended from his hip to his ankle.  
Additionally, the veteran reported that shortly before his 
discharge from service, he had reinjured his left knee in a 
motor vehicle accident, but had not sought medical treatment.  
Significantly, however, the VA examiner did not render an 
opinion as to whether or not the veteran's current complaints 
of chronic pain, swelling, and coldness affecting his right 
ankle and feet, bilaterally, were related to his in-service 
injuries or other aspect of his military service.  

Additionally, the Board observes that in August 2006, a 
different VA medical examiner reviewed the veteran's service 
medical records and determined that "it is less likely than 
not, that his bilateral ankle complaints, and numbness and 
tingling in his bilateral feet and toes, are military 
related."  However, while that examiner provided a rationale 
for why the numbness and tingling were not service related, 
no explanation was given for why the veteran's ankle 
complaints were not incurred in or aggravated by his period 
of active duty.  Nor did the examiner address whether the 
veteran's complaints of bilateral foot pain were related to 
his military service.  Finally, the Board acknowledges that 
while the veteran underwent an additional VA joints 
examination in July 2007, that examination focused solely on 
the veteran's knees and did not indicate whether his right 
ankle and bilateral foot complaints were etiologically 
related to his military service.  It therefore remains 
unclear whether the veteran's current complaints of right 
ankle and bilateral foot pain, swelling, and coldness, are 
related to service or to his service-connected knee 
disabilities.  

Because the veteran has presented credible testimony that he 
currently suffers from right ankle and bilateral foot 
problems and that his service medical records show treatment 
for left foot pain and injuries to his lower extremities, 
bilaterally, the Board finds that an additional VA 
examination and etiological opinion is necessary in order to 
fully and fairly assess the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has any right ankle and 
feet disabilities and, if so, whether any 
of those disabilities are causally or 
etiologically related to his period of 
active service.  The claims folder should 
be made available to and be reviewed by 
the examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for the opinion and reconcile 
it with all evidence of record, including 
the veteran's service medical records 
reflecting treatment for left foot pain 
and injuries to the right and left lower 
extremities, and his complaints of 
chronic pain, swelling, and coldness 
affecting his right ankle and feet, as 
reflected in the September 2004 VA 
examination, the August 2006 VA medical 
opinion, and his written statements and 
testimony before the Board and RO.  The 
VA examiner's opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran currently has any 
right ankle or feet disabilities 
that were caused or aggravated 
during his period of service or are 
otherwise related to any incident of 
service?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that any right ankle or feet 
disabilities were caused or 
aggravated by his service-connected 
bilateral knee disabilities?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


